Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 10-16, drawn to a nephelometric measuring device.
Group II, claim(s) 17, 19-24, and 26-28, drawn to a nephelometric measuring device.
Group III, claim(s) 29-31, drawn to a nephelometric measuring device.
Group IV, claim(s) 33-38 and 43-45, drawn to a nephelometric measuring device.
Group V, claim(s) 39-42, drawn to a nephelometric measuring device.
Group VI, claim(s) 46-52, drawn to a nephelometric measuring device.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a first electromagnetic radiation source, a first light detector,  a second light detector adapted to receive scattered light positioned at an angle to the ray path of the electromagnetic radiation source of 85-110 degrees, wherein a change in the scattered-light detected across the detectors is substantially equivalent to a change in concentration of particles in the suspension, however, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Palumbo (US 2018/0136123).  Palumbo teaches these features within a nephelometric measuring device as seen in pars. [0027,0028,0033,00490076,0077], for example.
Further, Groups I, II, V lack unity of invention because even though they also share the technical feature of a beam sampler for directing a portion of the light beam to a reference detector, such feature is not special technical feature as it does not make a contribution over the prior art in view of Palumbo (US 2017/0248795) as seen in par. [0010-0017], wherein such a modification would have been obvious to one of ordinary skill in the art in combination with Palumbo ‘123 in order to provide for reducing measurement error.
Additionally, Groups I-VI do not share the same corresponding technical features.  Group I includes a field lens and field stop wherein the third radiation detector, field lens, and field stop are oriented on an axis which feature is not found in Groups I-VI.  Group II includes the recited elements therein in constitution with the qualification that a response of the second radiation detector and third radiation in detector is in accordance to an equation selected from a group of non-linear equations defined as recited therein, wherein such combined features are not taught in Groups I, III-VI.  Group III includes features to first and second radiation sources along with a radiation detector, wherein the radiation detector receives scattered radiation on the first wavelength on a different pathlength than scattered radiation on the second wavelength, which features are not found in Groups I, II, and IV-VI.  Group IV includes features to a lens particularly for imaging of the second light detector, a field stop of particular positioning between the lens and the second detector and including an aperture for particularly limiting, wherein there is also a light trapping surface and dark reference surface that are not found in Groups I-III, V, and VI.  Group V includes the recited elements therein in constitution with a change in the scattered-light value based on the first detector receiving a scattered-light on a fist pathlength and second light detector receiving scattered-light on a second pathlength is substantially equivalent to change in concentration of the particles in suspension, and a response of the first and the second detector is in accordance to an equation selected from a group of non-linear equations defined as recited therein., which features are not found in Groups I-IV, and VI.  Group VI includes features to a broadband emitter, a lens with particular functionality to image, a field stop positioned between the lens and the scattered-light detector, and first and second bandpass filters particularly positioned as claimed, which features are not found in Groups I-V.

A telephone call was made to Andrew Graff on June 13th, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798